DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Remis et al., US 20180107470 A1, teaches an apparatus for voltage regulation device adjustment includes a rating module that determines an efficiency score for a current firmware of a voltage regulation device (“VRD”). The efficiency score describes a power efficiency for the VRD based on a configuration of an electronic device where the VRD is installed. The apparatus includes a comparison module that compares the determined efficiency score for the current firmware with a predetermined efficiency score for a different firmware for the VRD. The apparatus includes a firmware module that selects the different firmware for the VRD in response to determining that the VRD is less efficient with the current firmware than with the different firmware based on the comparison of the efficiency score for the current firmware with the predetermined efficiency score for the different firmware.
Odom et al., US 20170220781 A1, teaches a system, method, and device includes a platform data storage that stores a wrap that secures an executable controller and executable sensors. The wrap is verified, optionally through a downloaded authentication driver. After verifying the wrap, the wrap is opened and a sister of the executable controller is installed into the platform memory to cooperate with the executable controller. Additionally or alternatively, the authentication driver may cooperate with the executable controller. The executable controller allows the platform processor to access data secured in a vault and/or verify the platform to create a connection to an application server.
The prior art of record does not teach or suggest individually or combination “creating an anonymized version of the firmware table by replacing at least one of the one or more unique identifiers with an anonymized identifier; and causing the anonymized version of the firmware table rather than the firmware table to be accessible to an operating system” in conjunction with other limitations in claim 1, “after a firmware table has been generated, creating an anonymized version of the firmware table; and causing the anonymized version of the firmware table rather than the firmware table to be accessible to an operating system” in conjunction with other limitations in claim 11, and “for each of the one or more firmware tables, creating an anonymized version of the firmware table; and Page 4 of 6Application No. 16/920,188Reply to Office Action mailed March 17, 2022 storing a copy of each of the firmware tables separately from the anonymized version of each of the one or more firmware tables” in conjunction with other limitations in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187